—Resentence unanimously reversed on the law and matter remitted to Onondaga County Court for resentencing in accordance with the following Memorandum: Defendant appeals from a resentence in connection with his conviction of robbery in the first degree (see, People v Brown, 261 AD2d 889 [decided herewith]). We do not decide whether the resentence is unduly harsh or severe. County Court’s failure to have defendant produced at the resentencing denied defendant his statutory rights to be present (see, CPL 380.40 [1]) and to make a statement in his behalf (see, CPL 380.50 [1]; see also, People v Brown, 155 AD2d 608; People v Colon, 89 AD2d 552; People v Lee, 84 AD2d 699). (Appeal from Resentence of Onondaga County Court, Mulroy, J. — Resentence.) Present — Denman, P. J., Hayes, Wisner, Hurlbutt and Callahan, JJ.